\COQ\|O\UI-BWN-‘

NNNNNNNN____»¢_o-_-__
\lo\w-§wN_O\o®\lo\§h-PWN_O

28

Reno City Attorney
P.O. Box 1900
Reno, NV 89505

3ase 3:18-cv-00012-RCJ-WGC Document 49 Filed 10/25/18 Page 1 of 3

KARL I-IALL

Reno City Attomey

MARK HUGHS

Nevada Bar #5375 ,
MARK W. DUNAGAN

Nevada Bar #10574

Post Off'lce Box 1900

Reno, NV 89505

(775) 334-2050

Attorneys for City of Reno

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

LISA BONTA, Case No.: 3:18-CV-00012-RCJ-WGC

P‘a"“'ff» sTlPULATIoN AND oRDER FoR
ExTENsloN oF TIME To
"S~ REsPoND To FIRST AMENDED
CoMPLAlNT AND PLAINTIFF’s

RENEWED MOTION FOR
WASHOE COUNTY and CITY OF RENO SUMMARY JUDGEMENT

Defendants. / (F[RST REQUEST)

 

 

P|aintiff, LISA BONTA and P|aintift`s Representatives, Ji|l Gonzales and Bryce Mower,
by and through their counsel, Terri Keyser-Cooper, of the Law Off'lce of Terri Keyser-Cooper,
Defendant WASHOE COUNTY, by and through its counsel, Christopher J. Hicks and Keith G.
Munro, of the Washoe County District Attomey’s Oftice and Defendant CITY OF RENO
(“City”), by and through undersigned counse|, hereby stipulate to the extend the date in which
the defendants may respond to P|aintifi’s First Amended Comp|aint (ECF #25) and P|aintifi’s
Renewed Motion for Summary Judgment (ECF #47) through December 21 , 2018.

This is the first request for such an extension. The parties have agreed to settlement in

this matter. However, from a logistical standpoint, the parties will not be in a position to

.1.

 

 

\CO°\|O\Lh-BWN-

NNNNNNNN-_-_.._.._._.._._.__.
\)o\m.t>wN--o\ooo\xo\m.c>ww-o

28

Reno City Attorney
P.O. Box 1900
Reno, NV 89505

 

Sase 3:18-cv~00012-RCJ-WGC Document 49 Filed 10/25/18 Page 2 of 3

stipulate to dismissal until after responses to the First Amended Comp|aint and Renewed Motion

for Summary .ludgment responses were originally due, which is the reason for this Stipu|ation.

 

 

DATED: October §, 2018. DATED: October §, 2018.
By: /s/ Terri Kevser-Coover By: /s/ Mark Hughs
Terri Keyser~Cooper KARL S. HALL
Law Oftice of Terri Keyser-Cooper City Attomey
MARK HUGHS
Attomey for Plaintijj”Lisa Bonta and Deputy City Attomey
Plaintijf’s Representatives, Jill Gonzales MARK W. DUNAGAN
and Bryce Mower Deputy City Attomey

Attorneys for City of Reno

DATED: October §, 2018.

By: /s/ Keith Munro
CHRISTOPHER J. HICKS
District Attomey
KEITH G. MUNRO
Deputy district Attomey

A ttorneys for Washoe County

IT IS SO ORDERED.

/ ,/ 1 z /°/§/
Dated thisL day of M)Z{

KQF»W~

U.S. District CUrt Judge

-2-

 

 

